Case 1:17-cv-07273-WFK-SMG Document 43 Filed 05/31/19 Page 1 of 3 PageID #: 192



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

 U.S. EQUAL EMPLOYMENT                               )
 OPPORTUNITY                                         )
 COMMISSION,                                         )
                                                     )   CIVIL ACTION NO. 17-cv-07273
                                                     )
                                                     )
                       Plaintiff,                    )
                                                     )
                                                     )
                                                     )
                v.                                   )
                                                     )
                                                     )
 AARON’S, INC.,

                   Defendant.
 ________________________________________ )


                       JOINT MOTION TO APPROVE CONSENT DECREE

        Having engaged in comprehensive settlement negotiations, and having agreed that the

 above-captioned action should be resolved by entry of the proposed consent decree attached to

 this motion, for the reasons stated therein, Plaintiff United Stated Equal Employment Opportunity

 Commission, Plaintiff-Intervenor James Gravely, and Defendant Aaron’s, Inc. jointly move that

 this Court enter the attached Consent Decree.

        WHEREFORE, the parties jointly request that the Court grant the motion.

                                     Respectfully Submitted,




                                                 1
Case 1:17-cv-07273-WFK-SMG Document 43 Filed 05/31/19 Page 2 of 3 PageID #: 193



       Dated: May 31, 2019


                                    /s/Sebastian Riccardi
                                    Sebastian Riccardi, Trial Attorney
                                    Justin Mulaire, Supervisory Trial Attorney
                                    Jeffrey Burstein, Regional Attorney
                                    U.S. EQUAL EMPLOYMENT
                                    OPPORTUNITY COMMISSION
                                    Attorney for Plaintiff
                                    33 Whitehall St. Fl. 5
                                    New York, NY 10004
                                    Tel: (212) 336-3698
                                    Fax: (212) 336-3623
                                    Sebastian.Riccardi@eeoc.gov
                                    Justin.Mulaire@eeoc.gov
                                    Jeffrey.Burstein@eeoc.gov

                                    Katie Linehan, Trial Attorney
                                    U.S. EQUAL EMPLOYMENT
                                    OPPORTUNITY COMMISSION
                                    Attorney for Plaintiff
                                    Boston Area Office
                                    John F. Kennedy Federal Building
                                    Government Center, Room 475
                                    Boston, MA 02203
                                    Tel: 617.565.2141
                                    Katie.Linehan@eeoc.gov

                                    Marijana Matura
                                    Shulman Kessler LLP
                                    Attorney for Plaintiff-Intervenor
                                    584 Broadhollow Road, Suite 275
                                    Melville, NY 11747




                                       2
Case 1:17-cv-07273-WFK-SMG Document 43 Filed 05/31/19 Page 3 of 3 PageID #: 194



                                    Tel: (631) 499-9100
                                    mmatura@shulmankessler.com

                                    Gina Merrill
                                    Anshel Joel Kaplan
                                    Seyfarth Shaw LLP
                                    Attorneys for Defendant
                                    620 Eighth Avenue
                                    New York, NY 10018
                                    Tel: (212) 218-4648
                                    Gmerill@seyfarth.com
                                    Akaplan@seyfarth.com




                                       3
